Affirmed and
Memorandum Opinion filed February 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00415-CR
____________
 
THOMAS MUTYEVITA MULWA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1118924
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a guilty plea to assault on a family member.
On March 11, 2008, the trial court deferred a finding of guilt and placed
appellant on community supervision for two years. The State subsequently filed
a motion to adjudicate appellant’s guilt, alleging appellant violated the
conditions of his community supervision. After a hearing, the trial court found
the allegations in the motion to adjudicate true. On April 23, 2009, the trial
court sentenced appellant to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.
            Appellant’s appointed counsel filed a brief in which she
concludes this appeal is wholly frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a
pro se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991). A copy of the record was provided to appellant. As of this date,
more than forty-five days have elapsed since appellant received the record and
no pro se response has been filed.
            We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).